Exhibit 12 VECTREN UTILITY HOLDINGS, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratio) Twelve months Twelve months Twelve months Six months Six months Ended Ended Ended Ended Ended June 30, December 31, December 31, June 30, June 30, 2007 2006 2005 2007 2006 Earnings: (1) Net income (2) $ 99,819 $ 91,377 $ 95,128 $ 58,882 $ 50,440 Income taxes 51,328 47,691 57,500 34,756 31,119 Equity in losses (income) of equity investee, net of distributions - Fixed Charges (See below) (3) 78,216 78,345 71,007 38,369 38,498 Less:Preferred stock dividend - - 4 - - Total adjusted earnings $ 229,363 $ 217,413 $ 223,631 $ 132,007 $ 120,057 Fixed charges: (3) Total interest expense $ 77,368 $ 77,538 $ 69,942 $ 38,007 $ 38,177 Interest component of rents 848 807 1,061 362 321 Preferred stock dividend - - 4 - - Total fixed charges $ 78,216 $ 78,345 $ 71,007 $ 38,369 $ 38,498 Ratio of earnings to fixed charges 2.9 2.8 3.1 3.4 3.1 1. For the purposes of computing these ratios, earnings consist of pretax net income before income (losses) from equity investees, fixed charges, and less preferred stock dividends of a consolidated subsidiary. 2. Net income, as defined, is before preferred stock dividend requirement of subsidiary and cumulative effect of change in accounting principle 3. Fixed charges consist of total interest, amortization of debt discount, premium and expense, the estimated portion of interest implicit in rentals, and preferred stock dividends of a consolidated subsidiary.
